Citation Nr: 1751066	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  07-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board previously considered this issue in April 2011, September 2013, September 2014, and August 2015.

In August 2015, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder.  Dissatisfied with this decision, the Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a December 2016 Joint Motion for Remand (JMR), the Court, in December 2016, issued an Order that vacated and remanded the Board's August 2015 decision.

In October 2017, the Veteran submitted new evidence in the form of VA treatment records and a private medical evaluation.  He has waived initial review by the RO.


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's currently diagnosed mental health disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for the current acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, there must generally be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV, per 38 C.F.R. § 4.125; (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  His claim was received in July 2005.  

The earliest VA treatment records are dated in January 1997.  These show treatment for alcohol and cannabis abuse.  Subsequent treatment records show a diagnosis of major depressive disorder, single episode, moderate with psychotic features, in May 2005, October 2005, and March 2006; and a diagnosis of adjustment disorder with depressed and anxious mood, in April 2006.  The April 2006 provider stated that although the Veteran had symptoms that may be suggestive of PTSD, this diagnosis would need further confirmation over time.  Additionally, VA treatment records from January 2005 and August 2005 show a diagnosis of "likely PTSD."  See also VA treatment records from May 2006.  More recent records show diagnoses of PTSD by history in February 2013 and October 2013; and diagnoses of alcohol and cannabis dependence in May and July 2007, July 2008, and June 2013.

More recently, in September 2017, the Veteran underwent a private psychiatric examination.  See VBMS 10/05/2017, Correspondence, at 6-28.  The examiner concluded that the Veteran meets the criteria for PTSD under both the DSM-IV and DSM-V.  Specifically, the examiner provided a diagnosis of PTSD, with dissociate symptoms, with delayed expression (per the DSM-5) or PTSD, chronic, with delayed onset (per the DSM-IV).  The examiner also diagnosed alcohol use disorder, severe, and cannabis use disorder, severe, both as secondary to PTSD.

Based on the above, and resolving any doubt in the Veteran's favor, the Board finds that the evidence shows a diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125.  

The Veteran contends that his mental health disability is due to in-service events while stationed aboard the aircraft carrier USS Ranger (CV-61) from 1978 to 1981.  In a July 2005 statement, he specifically cited two events.  First, he stated that as operator of the casualties elevator, he saw a sailor that moments earlier got sucked into a jet engine; he described the sailor as bloody and in pain, and stated that the sailor later died in the Subic Bay Naval Base, in the Philippines.  Second, he mentioned a 1979 shipwreck, which produced a large hole in the front of the ship.  The Veteran has clarified that the shipwreck was a tanker collision, but at the time he thought that it might have been a mine.  See April 2011 statement; see also March 2011 appellate brief (summarizing evidence regarding claimed stressors).  

In a May 2011 statement, the Veteran noted that he began having disciplinary problems after the ship collision.  Although he admits thinking that these issues were due to alcohol consumption, he stated that he was sober every time that he got into trouble.  The first incident that he alluded to was a fight with a fellow officer because the Veteran did not like the way in which the officer gave him an order.  The Veteran stated that this was the beginning of the end of his military career.  

The Veteran submitted statements from two long-time friends who knew him while he was on active duty.  The individuals reported that the Veteran would talk about hardships noted on a Western Pacific deployment of the USS Ranger, and that they noticed an emotional mood change when he returned from that service.  

The Veteran further stated that his rude behavior and mental problems continued after service.  He mentioned an incident wherein he "walked into a car" (i.e. was struck by the car).  See May 2011 statement.  He attributed this incident to "walking in a deep thought," even though the report of the highway department noted that he was drunk at the time.  He also alluded to a 2004 incident wherein he flipped his car and hurt three people.  In March 2010, the Veteran reported that his driver's license had been suspended due to a DUI.  See March 2010 VA treatment records.

The Veteran is competent to report an in-service injury that is factual in nature, as well as his observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is generally not competent to diagnose a specific condition or to offer an opinion as to the etiology of his current disability, as these questions require medical expertise and testing.  Id.  

The Veteran served aboard the USS Ranger from September 1978 to October 1979, and January 1980 to November 1980.  See military personnel records received in November 2002.  He submitted an internet article which purports to document the service history of the USS Ranger.  See web document dated August 2007.  He highlighted a portion of the article which showed a "South China Sea Collision" on February 1979, and "hostage help" in the Arabian Sea on September 1980.  See also April 2009 appellate brief.  In view of the above, the Board concedes that the Veteran experienced a ship collision aboard the USS Ranger.

Service treatment records show that the Veteran was referred for a psychological evaluation in August 1979.  He reported that he felt that he had a drinking problem and was given a diagnosis of habitual excessive drinking with psychological addiction.  The examiner noted no thought disorder, neurosis, or psychosis.  Subsequently, from October to December 1979, the Veteran went through alcohol rehabilitation treatment.  He was sent by his command because of alcohol-related incidents.  He reported a history of drinking heavily for the past several years and having had blackouts, shakes, nervousness, and insomnia, all directly related to his alcohol abuse.  Regarding his mental status, there was no evidence of psychosis, disabling neurosis, or organic brain syndrome.  The final diagnosis was chronic alcoholism under control.  

A March 1980 treatment record shows that the Veteran suffered a relapse shortly after the rehabilitation process.  He was given a diagnosis of early alcoholism with psychological dependence and personality disorder.  A June 1980 consultation report shows that the Veteran was seen on an emergency basis because of poor work performance and some paranoid ideation relative to people putting something in his coffee.  He attributed his poor work performance to a lack of motivation and frequents thoughts about his financial difficulties.  The examiner found no evidence of psychosis, neurosis, or organic brain syndrome.  An August 1980 treatment record shows a diagnosis of chronic alcoholism and immature/inadequate personality.  

A February 1981 treatment record shows that the he was referred to clinic because he was bizarre, demanding, and belligerent.  He had been in a fight the previous day while drinking heavily.  He denied any psychiatric symptomatology.  A mental status examination revealed no organic or functional thought process disorder.  He was described as oppositional, vague, somewhat grandiose, and attention seeking.  The psychiatric diagnosis was chronic alcoholism by history.  Last, an August 1980 administrative record (within service treatment records) shows that the Veteran was recommended for discharge due to misconduct and immature personality compounded by chronic alcoholism.

In May 2015, a VA examiner issued an opinion as to whether the Veteran's diagnosed mental health disability is related to his military service.  The examiner opined that his major depressive disorder is less likely than not related to service, to include the bow collision and operations aboard the USS Ranger.  Rather, the examiner opined that the Veteran's primary mental health diagnosis was his polysubstance use disorder, which presented in service, was diagnosed again some 17 years after service, and has recurred with multiple relapses and untoward related consequences, such as a felony DUI with time served.  The examiner ultimately concluded that the Veteran's depressive and PTSD symptoms were likely related to his continued ongoing polysubstance abuse, multiple situational stressors (i.e. financial and employment-related) and his history of motor vehicle accidents, to include a felony DUI.  The examiner also noted that his first presentation to a VA treatment facility was for alcohol dependence in 1997, many years after service.

The opinion of the May 2015 VA examiner is consistent with that of the June 2011 VA examiner.  While the earlier examiner did not address the specific question of whether the diagnosed depression was related to service, he did provide an opinion with regard to the claimed PTSD.  The June 2011 examiner concluded that the Veteran did not present symptoms of PTSD.  Nevertheless, he opined that the claimed stressors were not of the types associated with PTSD.  As such, it was exceedingly unlikely that the claimed stressors resulted in posttraumatic stress disorder or any other psychiatric disturbance.  Assuming that the Veteran did have symptoms of PTSD or any other psychiatric disturbance, the examiner opined that it was more likely that these were caused by the two motor vehicle accidents reported by the Veteran: the one in which he was struck by a car, and the one in which he flipped his car.  See also August 2011 and February 2012 VA addendum opinions.

In contrast with the VA opinions, a September 2017 private examiner concluded that the Veteran's current psychiatric disability is directly related to his traumatic experience aboard the USS Ranger.  In detail, the examiner found that the Veteran developed the acute onset of symptomatology after the collision on board the USS Ranger, which led to a complete change in his personality structure and in core changes to his behaviors and functionality, leading to a decrease in his capacity to function within the U.S. Navy.  With regard to post-service stressors, the private examiner indicated that these only served to exacerbate an already pre-existing condition with its original nidus occurring during his active duty service.  With regard to the Veteran's history of substance abuse, the examiner stated that the Veteran relied on substances such as alcohol and cannabis to mitigate his emotional disarray, a situation that is completely clinically unremarkable and not surprising, adding that the medical literature is replete with articles describing the intertwined relationship between PTSD and substance abuse disorders.  With regard to the Veteran's 17-year delay in seeking treatment, the examiner indicated that this choice by the Veteran has nothing to do with the presence of his disease process, as many individuals with all types of illnesses, but especially psychiatric ones, do not come to the attention of, or studiously avoid, professional medical care, even though they have the disease process for which they are eventually diagnosed.  Finally, the private examiner addressed the June 2011 VA examiner's assertion that the Veteran's stressor was not of the type associated with PTSD.  In this regard, the private examiner explained that a traumatic event is the response of an individual, with some individuals not developing PTSD under the most extraordinary circumstances and others manifesting PTSD after a minor motor vehicle accident.  The private examiner stated that this does not make the latter's diagnosis of PTSD less valid, as there is no provision within the diagnostic criteria for PTSD for the examiner to attempt to judge the severity of a trauma, but only to ascertain the symptoms that occur after the trauma experienced by the examinee.  

The Board has considered the 23-page private examination report and finds that is persuasive and worthy of considerable probative value.  Accordingly, the Board finds that the weight of the evidence supports a finding that the Veteran's current mental health disability is related to his traumatic experience in service.  The criteria for service connection have been met, and the claim is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


